DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 12-20 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation, “to form a batch continuous mixing system.”  It is unclear how the mixing system can be both a batch and continuous mixing system, especially since Applicant argues in his own Remarks page 8 filed 1/6/2020 that a batch based system is not a continuous system.  As such, it is unclear whether the limitation requires the mixer to form either a batch mixing system or a continuous mixing system, or both.  If the system is meant to describe both a batch section and a continuous section, then the claims must clarify that; and as currently written, the system is recited as being batch continuous which is an oxymoron.  Claims 10, 12-20 and 33 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 9.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9, upon which claim 13 depends, states that the liquid is received in the distribution bin, while claim 13 changes that to recite that the liquid is received in the continuous mixer.  Paragraph [0042] of the Applicant’s published application states that the liquid is to be added last, and therefore, claim 13 contradicts this which is claimed in claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 12-20 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elkin (U.S. Patent No. 4,768,884) in view of Oberg et al. (U.S. Patent Pub. No. 2004/0176876).
Regarding claim 9, Elkin discloses a mobile feeding system (figure 1, reference #2)
a container (figure 1, reference #2 and 6);
a transport device coupled to said container (figure 1, reference #4), said transport device being capable to be coupled to a vehicle (column 2, lines 62-63); 
at least two holding bins comprising a first holding bin and a second holding bin substantially disposed in said container (figure 1, reference #6 and 12; figure 2, reference #6, 7 and 12; columns 2-3, lines 66-7); 
at least one additional feed tube coupled to said holding bin (figure 1, reference #8) and at least one feed tube coupled to said second holding bin (figure 1, dispensing tube with reference #16);
at least one drive system disposed in said at least one feed tube capable to drive material from a lower region to a higher region (figure 1, reference #8; column 3, lines 8-24 (conveyer moves the material and therefore comprises a drive system that would move the material; furthermore column 3, lines 22-24 disclose reference #8 is driven by a hydraulic motor) (it is noted that the limitation, “capable 
at least one additional drive system disposed in said at least one additional feed tube capable to drive material from a lower region to a higher region (figure 1, reference #16; column 3, lines 15-22 (being a metering wheel, reference #16 is driven to rotate and meter material) (it is noted that the limitation, “capable to drive material from a lower region to a higher region” is directed to a functional intended use of the drive system, and as long as the drive system is capable to have the strength/power to move material from a lower region to a higher region, the drive system reads on the functional limitation; being drive system of reference #16 capable direct and meter material, the drive system is capable to operate to move material from a lower region to a higher region); 
at least one pre-mixer comprising mixing elements and capable to receive an output from said at least one feed tube from said first holding bin and said at least one feed tube from said second holding bin, wherein said at least one pre-mixer is capable to mix the materials in a batch process (figures 1 and 2, reference #18; column 3, lines 15-30 (pre-mixer is an enclosed container with an auger 18 such that the feeding of material is controlled by the pre-mixer such that it is capable to operate in a batch process);
at least one continuous mixer, disposed below said at least one pre-mixer, and capable to receive an output of said at least one pre-mixer in a form of a series of batches wherein said at least one continuous mixer is larger in volume than said at least one pre-mixer (figures 1 and 2, reference #26 
at least one mixer disposed below said continuous mixer and capable to receive building materials from said at least one continuous mixer capable to form a batch continuous mixing system (figure 1, reference #42; column 7, lines 9-52);
a water feed (figures 1 and 2, reference #14; column 4, lines 40-49);
at least one distribution bin (figures 1 and 2, reference #68), which is fed by said at least one mixer, and said water feed, wherein dry material is mixed with water in said at least one distribution bin (column 4, lines 10-18; column 4, lines 40-49), whereby the mixed materials are then fed to a building site (column 4, lines 34-36)
While the reference discloses at least one operator system capable to calibrate and control a feed rate of material from each of said first holding bin and said second holding bin (figure 1, reference #7, 16, 100 and 102; column 3, lines 15-24; column 6, lines 64-66; column 7, lines 44-52), the system is operator controlled rather than computer controlled system.  
 Oberg et al. discloses another mobile cement mixer (title; figures 1-5).  The reference teaches at least one computer system configured to calibrate and control a feed rate of material from each of said first holding bin and said second holding bin (figure 1, reference #110; figures 3, reference #302; [0024]; [0030]-[0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the operator system of Elkin with the computer system of Oberg et al. in the apparatus of Elkin.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach mobile cement mixers.  One of ordinary skill in the art would be motivated to provide a computer system as taught by Oberg et al. because the use of computer controlled technology 
Regarding claim 10, Elkin in view of Oberg et al. discloses all the limitations as set forth above.  The reference also discloses wherein said transport device comprises a flat bed (figures 1 and 3, reference #4) with a connection element configured to connect the flat bed to said vehicle (column 2, lines 62-64).
Regarding claim 12, Elkin in view of Oberg et al. discloses all the limitations as set forth above.  The reference also discloses wherein said mixing elements of said pre-mixer comprise paddles (figure 2, reference #18).
Regarding claim 13, Elkin in view of Oberg et al. discloses all the limitations as set forth above.  The reference also discloses wherein said at least one continuous mixer is capable to receive a liquid with a mixed material from said pre-mixer (figures 1 and 2, reference #26; column 3, lines 41-45; column 4, lines 40-46).
Regarding claim 14, Elkin in view of Oberg et al. discloses all the limitations as set forth above.  The reference also discloses wherein said at least one continuous mixer further comprises mixing elements (figure 2, reference #26; figures 4-7, reference #104)
Regarding claim 15, Elkin in view of Oberg et al. discloses all the limitations as set forth above.  The reference also discloses wherein said mixing elements of said continuous mixer comprise paddles (figure 2, reference #26; figures 4-7, reference #104, 108 and 118).
Regarding claim 16, Elkin in view of Oberg et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose at least one scale configured to weigh at least one of said holding bin and said second holding bin, said at least one scale being configured to weigh material in the holding bin.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the scale of Oberg et al. in the apparatus of Elkin.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach mobile cement mixers.  One of ordinary skill in the art would be motivated to provide a scale as taught by Oberg et al. because it allows a precise measurement of each ingredient during the dispensing operation so that the exact amount of each ingredient may be recorded, certified, and documented without any human intervention or error to ensure an accurately blended product (Oberg et al. [0024]).
Regarding claim 17, Elkin in view of Oberg et al. discloses all the limitations as set forth above.  While the reference discloses an operator (column 7, lines 44-52), the reference does not explicitly disclose said computer system being configured to read information from said at least one scale and to determine an amount of material fed from at least one of said holding bin and said second holding bin.    
Oberg et al. teaches at least one computer system (figure 1, reference #110; figures 3, reference #302), said computer system being capable to read information from said at least one metering device and to determine an amount of material fed from at least one of said first holding bin and said second holding bin ([0024]; [0030]-[0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the computer system of Oberg et al. in the apparatus of Elkin.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach mobile cement mixers.  One of ordinary skill in the art would be motivated to provide a computer system as taught by Oberg et al. because the use of computer controlled technology with the cement plant allows a precise measurement of each ingredient during the dispensing operation so that the exact amount of 
Regarding claims 18 and 19, Elkin in view of Oberg et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose an air pump, and a particulate holding bin, said air pump being coupled to at least one of said first holding bin and said second holding bin, said air pump being capable to pump particulate matter away from at least one of said first holding bin and said second holding bin; and wherein said air pump comprises a vacuum system. 
Oberg et al. teaches an air pump (figure 2, reference #216), and a particulate holding bin (figure 2, reference #218), said air pump being coupled to at least one of said first holding bin and said second holding bin (figure 2, reference #216), said air pump being capable to pump particulate matter away from at least one of said first holding bin and said second holding bin (figure 2, reference #216 and 218; [0025]; [0026]; [0028]); and wherein said air pump comprises a vacuum system which is capable to recycle said particulate matter back into the system (figure 2, reference #216 and 218; [0025]; [0026]; [0028]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the air pump with vacuum system and particulate holding bin of Oberg et al. in the apparatus of Elkin.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach mobile cement mixers.  One of ordinary skill in the art would be motivated to provide an air pump with vacuum system and particulate bin as taught by Oberg et al. in order to minimize any release of cement dust and collect and return the excess dust because the dust is readily attracted to any moisture that is present on the surface of the aggregate for ensuring a thoroughly mixed, strong and homogenous mixture (Oberg et al. [0026]).
Regarding claim 20, Elin in view of Oberg et al. discloses all the limitations as set forth above.  While the reference also discloses at least one control panel which is configured to control said mixing 
Oberg et al. teaches at least one control panel which is capable to control said mixing elements of said pre-mixer and said continuous mixer (figure 1, reference #110; figure 3, reference #302; [0024]; [0029]-[0032]), and at least one wireless transceiver, which is capable to communicate with a remote computer, and which allows said remote computer to control said at least one control panel ([0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the computer system with wireless transceiver of Oberg et al. in the apparatus of Elkin.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach mobile cement mixers.  One of ordinary skill in the art would be motivated to provide a computer system with wireless transceiver as taught by Oberg et al. because it communicates to specialized computers that are able to perform the weighing functions for the hoppers in order to  permit control of the ingredients in selected proportions for various customers and allows a precise measurement of each ingredient during the dispensing operation so that the exact amount of each ingredient may be recorded, certified, and documented without any human intervention or error to ensure an accurately blended product (Oberg et al. [0024]; [0032]).
Regarding claim 33, Elkin in view of Oberg et al. discloses all the limitations as set forth above.  The reference also discloses wherein said pre-mixer is disposed below an output of both said at least one feed tube and said at least one additional feed tube (figure 1, reference #18 below reference #16; column 3, lines 25-29).
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. Applicant argues the limitations of claim 9 are not disclosed because the references fail to disclose a both a batch-continuous mixer and a distribution system configured to receive water.  Examiner finds this argument unpersuasive.  The batch continuous process is directed to a functional limitation of intended use and does not further recite any structural limitations that would further limit an apparatus claim. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As explained in Elkin, in an intended operation of the mixing system, the material dispensing, mixing and delivering may be controlled by an operator to be either held in place in the mixing auger (batch) or continued through to the next mixer (continuous) (column 7, lines 44-52).  The pre-mixer need only be capable of operating in a batch operation which includes either a batch or continuous mixer as long as there is a door or controller or valve that is capable to operate the pre-mixer in a batch process.  Furthermore, as explained above in the 112(b) section, it is unclear what is meant by a “batch continuous mixing system” since the operation of whether the mixing system is batch or continuous has not been clearly set forth.  Either way, Elkin is capable of operating the mixing system, including each mixer of the mixing system to be either batch or continuous as set forth in column 7, lines 44-52.
Furthermore, as explained above, Elkins discloses the distribution system that is capable to receive water (reference #14, 68; column 4, lines 10-49).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774